Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-21 are currently pending and are presented for examination on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 and 11/23/2020 were filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Specification
The abstract of the disclosure is objected to for beginning with “A method of including . . .”  Please change to “A method including . . .”  The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 2-21 are directed to a product, process, and system that recite a fundamental economic principle.  More particularly, the entirety of the method steps recite inventions directed to a direct, person-to-person, funds transfer, which is a long standing commercial practice.  Email and direct messaging have long been used to directly transfer funds, and third party servers have also been used to transfer funds from one person to another, such as a clearinghouse (defined as "an agency or organization that collects and distributes something, especially information.” Merriam-Webster’s Learner’s Dictionary, www.merriam-webster.com/dictionary/clearinghouse) As such, the invention is drawn towards an abstract idea, under Alice Corporation.    
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, sending link to a dynamic webpage, using telephone numbers, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology.   A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
As per Part 2B, the claim limitation extraneous to the abstract idea (e.g., a system, one or more processors, memory, a telephony group, etc.), take individually and as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular, technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed.Cir.2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 10-12, and 14-20 are rejected under § 103 as being obvious over US 2017/0169508 to Song, in view of US 6915698 to Lillibridge et al.
With respect to Claims 2, and 14, Song teaches a method of facilitating a transfer (FIG. 3 A) comprising: receiving, from a telephone number of a sender ([0078];[0207], SMS teaches phone numbers being used and identified in all communications), a group message directed toward a telephone number of a transfer facilitator and a telephone number of the recipient ([0078]; FIG. 4B, app is the transfer facilitator which also receives the post); identifying based on the telephone number of the sender and a payment account associated with the sender ([0099];[0104-105]); parsing the group message to identify contact information for the recipient and instructions for a transfer request ([0023]; [0033-35]; [0039-41];FIG. 1); contacting, using a private message and the parsed contact information, the recipient with instructions for receiving a payment from the sender ([0023]; [0033-35];[0039-41];FIG. 1); receiving, from the recipient, payment reception information including at least one of a recipient account or a payment method ([0099]); and initiating, in accordance with the instructions for the transfer request, a fund transfer from the sender to the recipient from the payment account associated with the sender and the payment reception information ([0023];[0033-35];[0039-41];FIG. 1). See, Claim 22.  Song teaches wherein contacting the recipient with instructions for receiving a payment from the sender comprises: generating, in response to receiving the group message, a dynamic webpage with fields for receiving the payment reception information; and transmitting, within the private message, a link to the dynamic webpage. [0214]
Song fails to teach deleting the dynamic webpage in response to either receiving the payment reception information or a timeout occurring. Lillibridge teaches, where “a predetermined time constraint is met” a search engine may delete a web page, col 6, In 3-10. As noted in Lillibridge it is desirous to recognize and eliminate unwanted visual depictions such as spam (which in an electronic context could be defined as unwanted web pages). Col 2, In 42. It would have been obvious to an ordinary artisan to include deleting a webpage after a certain timeout occurs, in order to recognize and eliminate the unwanted web page.
With respect to Claim 3, Song teaches receiving, from the recipient, image data of an image of an identification of the recipient; and analyzing the image data to confirm an identify of the recipient. ([0034], “images”; FIG. 4A)
With respect to Claim 4, Song teaches wherein receiving payment reception information comprises: receiving, from the recipient, image data of an image (FIG. 4A; [0065]; [0157], camera) of a check. Song fails to teach extracting account information from the image data as the payment reception information. Lillibridge, however, teaches the use of OCR to recognize characters (col 5, In 15-20). Under the same rationale as claimed in Claim 2, it would have been obvious to modify the teachings of Song, to include this limitation taught by Lillibridge.
With respect to Claim 5, Song teaches wherein the group message is directed toward the telephone number of the transfer facilitator and the at least one recipient ([0078];[0207], using SMS teaches sending the message using telephone numbers)', and the method further comprises: transmitting a confirmation to the facilitator responsive to receiving a communication seeking confirmation of an interpretation of the transfer request. ([0118];[0166];[0228])
With respect to Claim 6, Song wherein the header includes contact information for each of the plurality of recipients, and the body includes names associated with respective transfer amounts corresponding to each of the plurality of recipients; and the method further comprises: matching the names to the contact information. (FIG. 6, 612; Abstract; [0036-37], a network including a social network, conveys packets of information across a protocol, packets contain “a header” and body,” wherein the header includes contact information for each recipient. Thus, communication of recipient names and contact information using packets teaches a message comprising a header and body)
With respect to Claim 7, Song teaches wherein the funds transfer occurs without any further action from the sender. ([0085-89], further from what point)
With respect to Claim 10, Song teaches a system comprising: one or more processors ([0049]); and a memory in communication with the one or more processors and storing instructions ([0049]) that, when executed by the one or more processors, are configured to cause the system to: implement a conversational bot for facilitating transfer requests (FIG. 4G; [0167], message feed interface); receive, from a telephone number of a sender ([0078];[0207], SMS teaches the use of telephone numbers to send messages), a telephony group message directed towards the conversational bot and a recipient (FIG. 4G;[0167]), the group message including a funds transfer request from the sender to the recipient ([0167]); parse the group message to identify the telephone number of the recipient ([0036-37]); output, to the recipient based on the telephone number of the recipient, a payment recovery message requesting information on delivering payment to the recipient ([0085-89]), a body of the payment recovery message being determined by the conversational bot (FIG. 4A-C); receive, from the recipient, payment reception information ([0085-89]); and initiate, in accordance with the funds transfer request, a fund transfer from the sender to the recipient based on the payment reception information (FIG. 6), identify from the message the telephone number of the sender; and determine an identity of the sender based on the telephone number of the sender ([0078], discusses converting from one format to another, which teaches one user having a personal account, identifying who sent you a message; [0087], prompting recipient to register). Song teaches wherein the instructions are further configured to cause the system to: identify, from the group message, the telephone number of the sender ([0078];[0207], SMS teaches identifying phone numbers); determine an identify of the sender based on the contact information (FIGS. 4A-C).
With respect to Claim 11, Song teaches wherein the telephony group message is directed towards the conversational bot and a plurality of recipients, a body of the group message includes a funds transfer request to transfer respective specified amounts to each of the recipients
([0036-37], a business is plural recipients), and the instructions are further configured to cause
the system to analyze, using the conversational bot, the body of the group message to determine an amount of money to be transferred to the respective recipients (FIG. 4B).
With respect to Claim 12, Song teaches determine a payment account associated with the sender for transferring funds to the recipient in accordance with the funds transfer request ([0085-89]).
With respect to Claim 15, Song teaches sending a supplemental private message to the recipient comprising log-in credentials ([0070];[0079-80]) to provide access to the customized dynamic webpage. ([0053-54])
With respect to Claim 16, Song teaches receiving login credentials from the recipient ([0070];[0079-80], to log in you would have had to receive log in credentials from the platform, plus a token is a credential as well); determining that the login credentials from the recipient match the login credentials sent to the recipient; and providing access to the dynamic webpage to the recipient. ([0053-54];[0070];[0079-80], determining that a user is logged in teaches that the user used the login credentials sent to them, and providing access to the enter system includes the interface manager)
With respect to Claim 17, Song teaches receiving global positioning data from a recipient device associated with the telephone number of the recipient. ([0047];[0053];[0072])
With respect to Claim 18, Song teaches confirming that the customized dynamic webpage is accessible based on the global positioning data received from the recipient device. [0096]
With respect to Claim 19, Song teaches wherein the timeout occurs after 12 hours. ([0096], a predetermined amount of time includes 12 hours)
With respect to Claim 20, Song teaches wherein the dynamic webpage is further configured to activate a camera associated with a recipient computing device to automatically capture and upload an image from which the payment account for the recipient is determined. (the system in Song is configured to be able to do so, as this was with the state of the art at the time of filing, [0157], camera)

Claims 8, 9, 13, and 21 are rejected under § 103 as being obvious over US 2017/0169508 to Song, in view of US 6915698 to Lillibridge et al., and further in view of US 2007/0005955 to Pyle et al.
With respect to Claims 8, 9, 13, and 21, Song fails to expressly teach the verification code being generated pseudo-randomly by a first computing device associated with the sender; and verification code comprises a hash value determined as a result of at least one element of a time of submission, a transfer amount, a sender account information, a recipient contact information, or a payment account associated with the sender; and verifying an authenticity of the instructions for the transfer request by comparing the verification code to a stored code or a calculated code prior to initiating a fund transfer from the sender to the at least one recipient.  Pyle teaches use of an authentication code for authenticating a message comprising a randomly generated hash value in the body of a text.  ([0025][0030])  Pyle teaches a process for establishing a secure mutual trust throughout its disclosure (Abstract).  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Song to include the authentication code comprising a randomly generated hash value as taught by Pyle, in order to establish a more secure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696